      Case: 4:20-cv-01480-SNLJ Doc. #: 1 Filed: 10/14/20 Page: 1 of 3 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

SHANTEL EWING,                                 )
                                               )
         Plaintiff,                            )       Cause No.:
                                               )
vs.                                            )
                                               )       City of St. Louis Cause No. 1922-CC1211
BRIAN A. LILES and BILL & JOE’S                )
TOWING, INC.,                                  )
                                               )       DEFENDANT DEMANDS TRIAL BY JURY
         Defendants.                           )

                                 NOTICE OF REMOVAL

         COMES NOW Defendant Bill & Joe’s Towing, Inc., by and through the undersigned

counsel, pursuant to 28 U.S.C. § 1446(b), and hereby files this Notice of Removal of the above-

captioned case to the United States District Court for the Eastern District of Missouri, Eastern

Division, and for grounds of this Notice of Removal, states:

1.       The above-entitled action filed and now pending in the Circuit Court of the City of St.

         Louis, Missouri, involves Plaintiff, a citizen of the State of Missouri, and Defendants, who

         are citizens of the State of Illinois. (See Plaintiff’s Complaint, attached hereto and

         incorporated as Exhibit 1, and Missouri Uniform Crash Report No. 19-023938, attached

         hereto and incorporated as Exhibit 2).

2.       Defendant Bill & Joe’s Towing, Inc., was served Plaintiff’s Complaint on September 16,

         2020.

3.       As required by 28 U.S.C. § 1446(b), Defendant’s Notice of Removal is filed in this Court

         within thirty (30) days after the receipt by Defendant of a copy of Plaintiff’s Complaint in

         said action, setting forth a claim for relief upon which said action is based, which was

         served upon Defendant.
      Case: 4:20-cv-01480-SNLJ Doc. #: 1 Filed: 10/14/20 Page: 2 of 3 PageID #: 2




4.       The United States District Court for the Eastern District of Missouri has diversity

         jurisdiction over this case because the matter in controversy exceeds the sum of $75,000.00

         and is between citizens of different states.

5.       Therefore, pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction over Plaintiff’s

         cause of action as complete diversity exists, authorizing removal to this Court pursuant to

         28 U.S.C. § 1446(b).

6.       As Plaintiff’s Complaint was originally filed in the Circuit Court of the City of St. Louis,

         Missouri, removal to this judicial district and division is appropriate pursuant to 28 U.S.C.

         § 1441(a).

7.       This Court has supplemental jurisdiction over all claims contained within Plaintiff’s

         Complaint, pursuant to 28 U.S.C. § 1367, because said claims arise between the same

         parties and out of the same controversy which serves as the basis of Plaintiff’s claims.

8.       Furthermore, as required by 28 U.S.C. § 1446(a), Defendant attaches a copy of all process,

         pleadings, and orders served upon Defendant in said action, attached hereto and

         incorporated as Exhibit 2.

9.       Contemporaneously with the filing of this Notice of Removal, and pursuant to 28 U.S.C. §

         1446(d), Defendant is filing a copy of this Notice of Removal with the Clerk of the Circuit

         Court of the City of St. Louis, Missouri, and is serving a copy on Counsel for Plaintiff.

10.      By virtue of this Notice of Removal, Defendant does specifically preserve its right to assert

         any claims, defenses or other motions, including, but not limited to, Rule 12 motions

         permitted by the Federal Rules of Civil Procedure.




                                                   2
   Case: 4:20-cv-01480-SNLJ Doc. #: 1 Filed: 10/14/20 Page: 3 of 3 PageID #: 3




    11. Defendant Brian Liles has not been served with suit papers as of this date, so it is not

        necessary for him to join in this Notice of Removal. However, once served, he will be

        represented by the same counsel and will file his consent to this Removal.

        WHEREFORE, Defendant Bill & Joe’s Towing, Inc., prays this Honorable Court accept

jurisdiction of said action.

DEFENDANT DEMANDS TRIAL BY JURY.


                                               /s/ Steven J. Hughes
                                               Steven J. Hughes #38968
                                               Joseph M. Hoffman #67360
                                               HUGHES LAWYERS, LLC
                                               Attorney for Defendant Bill & Joe’s Towing, Inc.
                                               1314 So. 18th Street
                                               St. Louis, Missouri 63104
                                               (314) 328-5770
                                               Email: steve@hugheslawyersllc.com
                                               Email: joe@hugheslawyersllc.com

               I hereby certify that a copy of the foregoing filed electronically with the Clerk of
the Court this 14th day of October 2020 to be served by operation of the Court’s electronic filing
system upon the following or U.S. mail for parties not registered with CM/ECF, on this 14th day
of October 2020: Mr. Robert Schmittgens and Mr. Ely Hadowsky, Attorneys for Plaintiff, One
Memorial       Drive,      11th     Floor,     St.     Louis,     Missouri       63102;     Email:
rschmittgens@brownlawoffice.com.


        Under penalties of perjury as provided by law, I certify that the statements in this affidavit
are true.

                                               /s/ Steven J. Hughes
/
October 14, 2020




                                                  3
